194 F.2d 102
Ernest B. BROWNELL, Appellant,v.FRED M. MANNING, Inc., Appellee.
No. 12875.
United States Court of Appeals Ninth Circuit.
December 20, 1951.

Appeal from the United States District Court for the District of Montana; Charles N. Pray, Judge.
Thomas C. Colton, Billings, Mont., Davis, Michel, Yaeger & McGinley and Sidney S. Feinberg, all of Minneapolis, Minn., for appellant.
Ernest J. Goppert, Jerry Housel, Cody, Wyo., Karl F. Crass, Denver, Colo. and Coleman, Jameson & Lamey, Billings, Mont., for appellee.
Before STEPHENS and HEALY, Circuit Judges, and McCORMICK, District Judge.
PER CURIAM.


1
This appeal is from the decision and judgment by Honorable Charles N. Pray, Judge of the United States District Court for the District of Montana. The case and the appeal involve questions of fact relating to negligence in the matter of a highway collision between a motor truck and a motor bus. The court found the collision to have resulted from the negligent operation of each vehicle and found against the plaintiff and ordered each litigant to pay his own costs. We agree with the opinion and conclusions of the district court as set out in its opinion filed April 22, 1950 D.C., 102 F. Supp. 138, and with its Findings of Fact and Conclusions of Law and Judgment filed May 1, 1950.


2
Affirmed.